Order filed, October 24, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00813-CR
                               NO. 14-18-00814-CR
                                 ____________

                          SERGIO DEASES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                             Harris County, Texas
                    Trial Court Cause No. 1550953, 1552708


                                     ORDER

      The reporter’s record in these cases were due October 23, 2018. See Tex.
R. App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Judy Ann Fox, the official court reporter, to file the record in
these appeals within 30 days of the date of this order.

                                  PER CURIAM